Exhibit 10.82
 
 
STANDBY
IRREVOCABLE TEMPORARY
CREDIT AND LIQUIDITY FACILITY
(TEMPORARY CREDIT AND LIQUIDITY PROGRAM)
by
FANNIE MAE
and
FEDERAL HOME LOAN MORTGAGE CORPORATION
in favor of
[TRUSTEE], as Trustee and Tender Agent,
Dated as of [CLOSING DATE], 2009
Relating to:
[HOUSING FINANCE AGENCY]
[NAME OF BONDS]
Concerning credit and liquidity support for the various Series of Bonds
identified in Schedule 1 attached
hereto.
 
 

 



--------------------------------------------------------------------------------



 



             
1.
  DEFINITIONS     1  
2.
  AMOUNT AVAILABLE     3  
3.
  ADVANCES     4  
4.
  PRESENTATION OF CERTIFICATES     4  
5.
  THE GSES’ ENGAGEMENT     5  
6.
  NONCONFORMING DRAW     6  
7.
  EXPIRATION AND TERMINATION:     6  
8.
  REDUCTION AND REINSTATEMENT OF AMOUNT AVAILABLE     7  
9.
  DISCHARGE OF OBLIGATIONS     8  
10.
  NATURE OF THE GSES' OBLIGATIONS     8  
11.
  TRANSFER     8  
12.
  NOTICES AND DELIVERIES     8  
13.
  GOVERNING LAW     9  
14.
  ENTIRE CREDIT AND LIQUIDITY FACILITY     9  

 
EXHIBIT A—CERTIFICATE FOR “DEBT SERVICE ADVANCE”
EXHIBIT B—CERTIFICATE FOR “MANDATORY TENDER ADVANCE”
EXHIBIT C—CERTIFICATE FOR “LIQUIDITY ADVANCE”
EXHIBIT D—CERTIFICATE OF TERMINATION
EXHIBIT E—CERTIFICATE OF REDUCTION
EXHIBIT F—CERTIFICATE OF REINSTATEMENT
EXHIBIT G—CERTIFICATE FOR SUCCESSOR TRUSTEE
SCHEDULE 1—BONDS SUPPORTED BY CREDIT AND LIQUIDITY FACILITY

ii



--------------------------------------------------------------------------------



 



STANDBY
IRREVOCABLE TEMPORARY
CREDIT AND LIQUIDITY FACILITY
Concerning certain Series of Bonds identified in Schedule 1 hereto of
[TITLE OF BONDS] issued pursuant to
[an Indenture of Trust, dated as of ___, ___ between] [TRUSTEE] and [ISSUER]
[CLOSING DATE]
U.S. $                    
[NAME OF TRUSTEE], as Trustee
[ADDRESS OF TRUSTEE]
     At the request of [ISSUER] (the “Issuer”), Fannie Mae (“Fannie Mae”) and
Federal Home Loan Mortgage Corporation (“Freddie Mac”) (Fannie Mae and Freddie
Mac are referred to herein as the “GSEs” and each, a “GSE”) issue this standby
irrevocable, temporary Credit and Liquidity Facility (the “Credit and Liquidity
Facility”) to [TRUSTEE] (the “Trustee”), not in its individual or corporate
capacity but solely as Trustee for the owners of the Bonds issued in the one or
more series set forth on Schedule 1 attached hereto (each a “Series of Bonds” or
“Bond Series” and together, the “Bonds”) pursuant to the Indenture of Trust (as
amended and supplemented in accordance with its terms, the “Indenture”) dated as
of [DATE] between [ISSUER] and the Trustee.
     1. Definitions. Capitalized terms used in this Credit and Liquidity
Facility have the meanings given to those terms in this Section 1 or elsewhere
in this Credit and Liquidity Facility.
     “Administrator” means the entity designated by the GSEs to act as their
administrative agent relative to this Credit and Liquidity Facility, initially
U.S. Bank, National Association.
     “Advance” means a Debt Service Advance, a Liquidity Advance or a Mandatory
Tender Advance.
     “Affiliate” as applied to any person, means any other person directly or
indirectly controlling, controlled by, or under common control with, that
person. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that person, whether through the ownership of voting securities,
partnership interests or by contract or otherwise.
     “Amount Available” has the meaning given that term in Section 2.
     “Bank Bond” means any Bond during the period from and including the date of
its purchase with the proceeds of a Liquidity Advance or a Mandatory Tender
Advance to, but excluding, the date on which the Principal Portion and the
Interest Portion related to such Liquidity Advance made by the GSEs on account
of such Bank Bond is reinstated under this Credit and Liquidity Facility.
     “Business Day” means any day other than:

 



--------------------------------------------------------------------------------



 



     (a) a Saturday or a Sunday;
     (b) any day on which banking institutions located in the City of New York,
New York are required or authorized by law or executive order to close;
     (c) any day on which banking institutions located in the city or cities in
which the principal or other designated corporate trust office of the Trustee or
the Administrator is located are required or authorized by law or executive
order to close;
     (d) prior to the date upon which the interest rate on the Bonds adjusts to
a fixed rate mode, a day on which the New York Stock Exchange or the Federal
Reserve Bank of New York is closed or on which banking institutions located in
the city in which the Remarketing Agent is located are required or authorized by
law or executive order to close; or
     (e) any day on which either of the GSEs is closed.
     “Certificate” means any certificate in the form attached to this Credit and
Liquidity Facility as an Exhibit or such other form as provided in Section 3. If
the certificate is submitted to the GSEs by personal delivery or by telecopy,
the certificate must be signed by one who purports to be an authorized signatory
of the Trustee. If the certificate is submitted to the GSEs in any other medium
(such as e-mail or a web based medium), the certificate must be authenticated as
provided in the related Presentation Protocol.
     “Credit Enhancement Advance” means a Debt Service Advance.
     “Credit and Liquidity Facility” means this Credit and Liquidity Facility as
the same may be amended, supplemented or restated from time to time.
     “Debt Service Advance” has the meaning given that term in Section 3.
     “Effective Date” means, with respect to a Series of Bonds, the date on
which the obligation of the GSEs to make Advances with respect to a Series of
Bonds commences as set forth in Section 7(b). Each Series of Bonds may have a
separate Effective Date applicable to that Series of Bonds. The GSEs shall not
be obligated to make Advances with respect to a Series of Bonds unless and until
any mandatory tender required to occur on the Effective Date has actually
occurred.
     “Excluded Bond” means any Bond which is not Outstanding (as that term is
defined in the Indenture), any Bond registered in the name of or otherwise
owned, directly or indirectly, by the Issuer or any Affiliate of the Issuer or
any Bank Bond.
     “Expiration Date” means, subject to Section 7(c), the date the obligation
of the GSEs to make Advances with respect to a Series of Bonds expires as
provided in Section 7(a), if not earlier terminated. Each Series of Bonds may
have a separate Expiration Date applicable to that Series of Bonds.
     “Interest Portion” has the meaning given that term in Section 2.
     “Liquidity Advance” has the meaning given that term in Section 3.
     “Mandatory Tender” means any mandatory tender of Bonds required by the
Indenture.
     “Mandatory Tender Advance” has the meaning given that term in Section 3.

2



--------------------------------------------------------------------------------



 



     “Maturity Date” means, with respect to a Series of Bonds, the Maturity Date
set forth in Schedule 1.
     “Maximum Interest Rate” has the meaning set forth in the Indenture.
     “Optional Tender” means any optional tender of any Bond pursuant to the
Indenture.
     “Presentation Protocol” means an agreement between either of the GSEs and
the Trustee regarding one or more media through which the Trustee may present
Certificates to that GSE under this Credit and Liquidity Facility, as such
agreement may be amended, supplemented or restated from time to time.
     “Principal Portion” has the meaning given that term in Section 2.
     “Reimbursement Agreement” means the Reimbursement Agreement, dated as of
the date hereof, between the GSEs, the Trustee and the Issuer, as such agreement
may be amended, supplemented or restated from time to time.
     “Remarketing Agent” means the remarketing agent under the Indenture.
     “Tender Agent” means the tender agent under the Indenture.
     “Termination Date” means, with respect to a Series of Bonds and subject to
Section 7(c), the date on which the obligation of the GSEs to make Advances with
respect to a Series of Bonds terminates as provided in Section 7(b). Each Series
of Bonds may have a separate Termination Date applicable to that Series of
Bonds.
     “Treasury’s Agent” means the entity identified to the Trustee by the GSEs
as designated by the U.S. Department of the Treasury to act as its agent with
respect to this Credit and Liquidity Facility, initially JPMorgan Chase Bank,
National Association.
     “Trustee” means [TRUSTEE], [DESCRIPTION OF TRUSTEE], not in its individual
or corporate capacity, but solely as trustee under the Indenture, or any
permitted successor trustee under the Indenture.
     “Weekly Variable Rate” means the variable rate of interest per annum for a
Series of Bonds determined from time to time during the related Weekly Variable
Rate Period (as that term is defined in the Indenture) in accordance with the
Indenture.
     2. Amount Available. With respect to a Series of Bonds and subject to the
terms and conditions of this Credit and Liquidity Facility, each GSE irrevocably
authorizes the Trustee to draw in an amount on each of the GSEs, from time to
time, an amount which is (i) equal as to each GSE and (ii) the aggregate of
which does not exceed the Amount Available set forth for such Series of Bonds on
Schedule 1 (as such amount may be reduced or reinstated from time to time in
accordance with Section 8, the “Amount Available”), of which:
     (a) up to the Principal Portion set forth for such Series of Bonds on
Schedule 1 (the “Principal Portion”) may be drawn with respect to the unpaid
principal of that Series of Bonds or, as the case may be, the principal portion
of the purchase price of that Series of Bonds; and
     (b) up to the Interest Portion set forth for such Series of Bonds on
Schedule 1 (the “Interest Portion”), or the number of days interest on the Bonds
set forth on Schedule 1

3



--------------------------------------------------------------------------------



 



(calculated at an assumed rate per annum on the Bonds as set forth on
Schedule 1, using the day count basis set forth in Schedule 1), may be drawn
with respect to interest due and owing on the next payment date with respect to
that Series of Bonds or, as the case may be, the interest portion of the
purchase price of that Series of Bonds.
     3. Advances. Each demand for an Advance shall be made if the Trustee does
not have sufficient available funds under the Indenture or otherwise to make the
payment for which the Advance is required by the Trustee’s presentation to the
GSEs of a Certificate. Each Certificate shall relate to a single Series of
Bonds.
     (a) Credit Enhancement Advances. Credit Enhancement Advances shall be in
the form of Exhibit A to pay (A) principal of any Bond (other than Excluded
Bonds) due as a result of acceleration, defeasance, redemption, stated maturity
and/or (B) interest on any Bond (other than Excluded Bonds) on or prior to their
stated maturity date (the “Debt Service Advance”).
     (b) Mandatory Tender Advance. Mandatory Tender Advances shall be in the
form of Exhibit B to pay the purchase price of, including principal of, plus
accrued interest on, any Bond (other than Excluded Bonds) due as a result of a
Mandatory Tender which Bond is not remarketed by the Remarketing Agent (the
“Mandatory Tender Advance”).
     (c) Liquidity Advances. Liquidity Advances shall be in the form of
Exhibit C to pay the purchase price of, including principal of, plus accrued
interest on, any Bond (other than Excluded Bonds) subject to an Optional Tender
which Bond is not remarketed by the Remarketing Agent (the “Liquidity Advance”).
     (d) All Advances. Any Certificate submitted by the Trustee shall have all
blanks appropriately completed, all applicable boxes checked and shall be signed
by one who states therein that he or she is an authorized signatory of the
Trustee.
     Neither demands for, nor Advances, may be made under this Credit and
Liquidity Facility to pay (i) principal of, interest on or the purchase price
of, any Excluded Bond, (ii) premium that may be payable upon the redemption of
any of the Bonds or (iii) interest that may accrue on any of the Bonds on or
after the maturity of such Bond.
     The GSEs may amend the form of any Certificate or delete any of the
information, statements and certifications set out in the form of any
Certificate to accommodate the sending of such Certificate by a medium pursuant
to a Presentation Protocol. No such amendment may (i) require any additional
information, statement or certification than that required by such form of
certificate attached to this Credit and Liquidity Facility on the date of
issuance, (ii) modify the timing for the presentation of such Certificate, and
the payment thereof or (iii) require personal delivery with respect to the
presentation of any Certificate with respect to which payment is to be made on
the same Business Day.
     4. Presentation of Certificates. Each Certificate must be presented to the
GSEs by contemporaneous presentation to both Fannie Mae and Freddie Mac as
follows:
     (a) Presentation to Fannie Mae:
     (i) Email to hfa_credit&liquidity_notices@fanniemae.com immediately
followed by copy of the Certificate to telephone number 202-752-6853 (which fax
transmission notice shall not be a condition to a Certificate conforming to the
terms and conditions of this Credit and Liquidity Facility for purposes of
Section 5); or

4



--------------------------------------------------------------------------------



 



     (ii) such other medium as Fannie Mae and the Trustee may agree in a
Presentation Protocol from time to time.
     (b) Presentation to Freddie Mac:
     (i) personal delivery at 1551 Park Run Drive, MS D5N, McLean, VA 22102,
Attention Brian Cosker/Thomas Fuqua; or
     (ii) email to hfa_credit&liquidity_notices@freddiemac.com; or
     (iii) such other medium as Freddie Mac and the Trustee may agree in a
Presentation Protocol from time to time.
     (c) Generally. A Presentation Protocol may provide that the Trustee may not
submit a Certificate by telecopy after a stated date or may only submit
Certificates by telecopy after a certain date with the prior written permission
of the GSEs, in which case subsections (a) and/or (b) shall be automatically
deemed amended to that effect. Each Certificate shall also be presented to
Treasury’s Agent and the Administrator by personal delivery at the addresses
specified on the Certificate or by telecopy to the phone numbers specified
thereon. Such addresses or phone numbers may be modified by notice from the GSEs
to the Trustee. Failure by the Trustee to properly deliver a Certificate to
Treasury’s Agent and/or the Administrator will not invalidate a Certificate for
purposes hereof or excuse performance hereunder by a GSE.
     The GSEs will notify the Trustee in writing of any change in address or
telecopy number to which all Certificates must be delivered or of any change
relating to the person to be called for telephonic notices confirming telecopy
communications. Any such written notice shall be effective upon receipt by the
Trustee. The GSEs shall also notify the Trustee in writing of any change in the
identity or notice address information of Treasury’s Agent or the Administrator.
     5. The GSEs’ Engagement. Upon due receipt by a GSE of a Certificate
completed with respect to a particular Series of Bonds conforming to the terms
and conditions of this Credit and Liquidity Facility, such GSE will honor
payment of the amounts specified in such Certificate if presented as specified
below on or before the earlier of the Expiration Date or Termination Date:
     (a) If a presentation in respect of a Debt Service Advance is made:
     (i) at or prior to 12:00 noon Eastern time on a Business Day, payment shall
be made to the Trustee in the amount specified no later than 2:00 p.m. Eastern
time on the second following Business Day.
     (ii) after 12:00 noon Eastern time on a Business Day, payment shall be made
to the Trustee in the amount specified no later than 2:00 p.m. Eastern time on
the third following Business Day.
     (b) If a presentation in respect of a Mandatory Tender Advance is made:
     (i) at or prior to 10:30 a.m. Eastern time on a Business Day, payment shall
be made to the Trustee in the amount specified no later than 2:00 p.m. Eastern
time on the next following Business Day.

5



--------------------------------------------------------------------------------



 



     (ii) after 10:30 a.m. Eastern time on a Business Day, payment shall be made
to the Trustee in the amount specified no later than 2:00 p.m. Eastern time on
the second following Business Day.
     (c) If a presentation in respect of a Liquidity Advance is made:
     (i) at or prior to 10:30 a.m. Eastern time on a Business Day, payment shall
be made to the Trustee in the amount specified no later than 2:00 p.m. Eastern
time on the same Business Day.
     (ii) after 10:30 a.m. Eastern time on a Business Day, payment shall be made
to the Trustee in the amount specified no later than 2:00 p.m. Eastern time on
the next following Business Day.
     All Advances made under this Credit and Liquidity Facility will be made
with the GSEs’ own funds in immediately available funds.
     6. Nonconforming Draw. If a demand for payment under this Credit and
Liquidity Facility made by the Trustee does not conform to the terms and
conditions of this Credit and Liquidity Facility, the GSEs will notify the
Trustee of such lack of conformity promptly after delivery of such demand for
payment, such notice to be promptly confirmed in writing to the Trustee, and the
GSEs shall hold all documents at the Trustee’s disposal or, at the Trustee’s
option, return the same to the Trustee. The Trustee may attempt to correct the
nonconformity and resubmit the demand for payment in accordance with this Credit
and Liquidity Facility.
     7. Expiration and Termination:
     (a) Effective Date and Expiration Date. Subject to subparagraph (c), the
obligation of the GSEs to make Advances with respect to a Series of Bonds under
this Credit and Liquidity Facility shall (i) commence at 9:00 a.m. Eastern time
on the Effective Date applicable to such Series of Bonds as set forth in
Schedule I (the “Effective Date”) and (ii) expire at 4:00 p.m. Eastern time on
the Expiration Date applicable to such Series of Bonds as set forth on
Schedule 1 (the “Expiration Date”).
     (b) Termination Before Expiration Date. Subject to subparagraph (c), the
obligation of the GSEs to make Advances with respect to a Series of Bonds under
this Credit and Liquidity Facility shall automatically terminate prior to the
Expiration Date related to such Series of Bonds on the first to occur of:
(i) the honoring by the GSEs of a Debt Service Advance (in the form of
Exhibit A) which automatically and permanently reduces the Principal Portion
applicable to that Series of Bonds to zero; (ii) the honoring by the GSEs of a
Mandatory Tender Advance made in connection with a Mandatory Tender which the
GSEs have required pursuant to Section 8.13(b) of the Reimbursement Agreement;
(iii) the GSEs’ receipt of a Certificate in the form of Exhibit D (which shall
be conclusive evidence of the matters set forth therein); or (iv) the close of
business on date which is one Business Day after the conversion by the Issuer of
the interest rate mode on the entire Series of Bonds to an interest rate mode
other than seven day variable rate. The date determined in the preceding
sentence is the “Termination Date” applicable to that Series of Bonds.
     (c) Business Day Convention. In the event that any date on which the
Expiration Date or the Termination Date would otherwise occur is not a Business
Day, such date shall be 4:00 p.m. Eastern time on the next following Business
Day.

6



--------------------------------------------------------------------------------



 



     (d) Delivery. The Trustee shall deliver this Credit and Liquidity Facility
to the GSEs for cancellation immediately upon the date upon which the GSEs’
obligations under this Credit and Liquidity Facility cease pursuant to the terms
of Section 7(b).
     8. Reduction and Reinstatement of Amount Available. The Amount Available
with respect to a Series of Bonds shall be reduced or reinstated from time to
time in accordance with this Section.
     (a) Automatic Reduction on Making any Advance. The Amount Available for a
Series of Bonds shall be reduced automatically by the amount of each related
Advance paid by a GSE, notwithstanding any act or omission, whether authorized
or unauthorized, of the Trustee or any officer, director, employee or agent of
the Trustee in connection with any Advance or the proceeds of such Advance or
otherwise in connection with this Credit and Liquidity Facility. Each reduction
shall be permanent or subject to reinstatement as provided in this Section. Such
reduction shall be applied to the related Principal Portion for the Advance to
which the reduction relates by the amount of such Advance and to the related
Interest Portion by an amount equal to a proportionate amount of the permanent
reduction of the Principal Portion.
     In the event one GSE makes an Advance but the other GSE fails to make its
related equal Advance, the automatic reduction of the Amount Available shall
apply solely to the Amount Available which is obligated to be paid by the GSE
which made the required Advance. In the event one GSE makes an Advance in full
and the other GSE fails to make a part of its related equal Advance, the
automatic reduction of the Amount Available shall apply in full to the Amount
Available which is obligated to be paid by the GSE which made the required
Advance in full and in part to the Amount Available which is obligated to be
paid by the GSE which made the Required Advance in part to the extent of such
partial payment.
     (b) Permanent Reduction on Account of Issuer Payment. The Principal
Portion, and Interest Portion related to a Series of Bonds shall be reduced
automatically and permanently upon payment by the Issuer of any principal with
respect to such Series of Bonds as follows:
     (i) the Principal Portion will be reduced by the amount of such payment or,
if applicable, the principal component of any redemption or other payment; and
     (ii) the Interest Portion will be proportionately reduced based on the
amount of the related permanent reduction of the Principal Portion.
     (c) Reduction on Notice from the Trustee. The Amount Available for a Series
of Bonds shall be reduced automatically by the amounts specified in any
Certificate in the form of Exhibit E which is delivered to the GSEs. The Trustee
shall furnish to the GSEs an appropriately completed Exhibit E in connection
with each such reduction. Such reduction shall be applied to the related
Principal Portion and the Interest Portion as set out in the Certificate.
     (d) Reinstatement of Interest Portion for Debt Service Advance. Except for
a permanent reduction of the Interest Portion under subsection (b)(ii) or (c),
the amount of the Interest Portion reduced by the interest component of a
related Debt Service Advance shall be reinstated immediately and automatically
upon the making of such Debt Service Advance.
     (e) Reinstatement of Liquidity Advance and Mandatory Tender Advance. The
Principal Portion for a Series of Bonds and the Interest Portion for a Series of
Bonds shall be reinstated after each related Liquidity Advance and each related
Mandatory Tender Advance

7



--------------------------------------------------------------------------------



 



upon receipt by the GSEs of money equal to the amount by which the Trustee
requests the GSEs to increase that Principal Portion and that Interest Portion
in a Certificate of Reinstatement in the form of Exhibit F.
     Upon any permanent reduction of the Amount Available for a Series of Bonds,
the GSEs may deliver to the Trustee a substitute Schedule 1 in exchange for the
Schedule 1 attached to this Credit and Liquidity Facility, reflecting an amount
available equal to the then current Amount Available, but otherwise having terms
identical to the Schedule 1 attached to this Credit and Liquidity Facility.
     9. Discharge of Obligations. Only the [Trustee] may demand an Advance under
this Credit and Liquidity Facility. Upon payment by a GSE to the [Trustee] of
the amount specified in any Certificate presented under this Credit and
Liquidity Facility, such GSE shall be fully discharged of its obligations under
this Credit and Liquidity Facility with respect to such Certificate and such GSE
shall not thereafter be obligated to make any further payment to the [Trustee]
or any other person in respect of such Certificate for payment of principal of,
purchase price of, or interest on any Bond.
     10. Nature of the GSEs’ Obligations. The GSEs’ obligation to make Advances
to the Trustee upon the proper presentation of documents which conform to the
terms and conditions of this Credit and Liquidity Facility is absolute,
unconditional and irrevocable, shall be fulfilled strictly in accordance with
this Credit and Liquidity Facility, and shall not be affected by any right of
set-off, recoupment or counterclaim the GSEs might otherwise have against the
Issuer, the Trustee, the Tender Agent, the Remarketing Agent or any other
person.
     The obligations of each GSE under this Credit and Liquidity Facility are
primary, several and not joint obligations and shall not be affected by the
performance or non-performance by the Issuer under the Indenture or the Bonds or
by the Issuer under the Reimbursement Agreement or by the performance or
non-performance of any party under any other agreement between or among any of
the Issuer, the Trustee or the GSEs. If one GSE fails to perform its obligations
under this Credit and Liquidity Facility, the other GSE will not be liable or
responsible for performing the obligations of such nonperforming GSE.
     11. Transfer. This Credit and Liquidity Facility may be successively
transferred in whole only to each successor Trustee under the Indenture. Any
such transfer shall be effective upon receipt by the GSEs of a signed copy of
the instrument effecting such transfer signed by the transferor and by the
transferee in the form attached as Exhibit G (which shall be conclusive evidence
of such transfer). In each such case, the transferee instead of the transferor
shall, without the necessity of further action, be entitled to all the benefits
of and rights under this Credit and Liquidity Facility in the transferor’s
place.
     12. Notices and Deliveries. All documents, notices and other
communications, other than Certificates, shall be in writing and personally
delivered to the GSEs at the addresses (and to the attention of the parties) set
out in Section 4(a) or may be sent to the GSEs by telecopies, immediately
followed by telephonic notices as set out in Section 4(b), as such addresses,
telephone and telecopy numbers and parties to whom such notices are sent are
changed by the GSEs pursuant to Section 4. A copy of all notices and other
communications delivered to the GSEs hereunder shall also be delivered to the
Treasury’s Agent and the Administrator at the following addresses:

8



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
1 Chase Manhattan Plaza, Floor 19
New York, New York
Attention: Lillian G. White
Telephone: (212) 552-2392
Telecopy: (212) 552-0551
E-Mail: Lillian.G.White@jpmorgan.com
U.S. Bank National Association (the “Administrator”)
EP-MN-WS3T
60 Livingston Avenue
St. Paul, MN 55107
Attention: TFM/HFA Initiative
     13. Governing Law. This Credit and Liquidity Facility shall be governed by
the laws of the District of Columbia as to enforceability of its provisions
against Fannie Mae and the Commonwealth of Virginia as to its enforceability
against Freddie Mac, including the Uniform Commercial Code as in effect in those
respective jurisdictions.
     14. Entire Credit and Liquidity Facility. This Credit and Liquidity
Facility sets forth in full the terms of the GSEs’ undertaking and shall not in
any way be amended, amplified or limited by reference to any document,
instrument or agreement referred to in this Credit and Liquidity Facility
(including, without limitation, the Bonds) or in which this Credit and Liquidity
Facility is referred to or to which this Credit and Liquidity Facility relates,
except for (i) the Exhibits referred to in this Credit and Liquidity Facility
and (ii) any Presentation Protocol, all of which shall be deemed fully
incorporated into this Credit and Liquidity Facility as if fully set forth
herein.
[Remainder of Page Intentionally Left Blank]



9



--------------------------------------------------------------------------------



 



            FANNIE MAE
      By:         Name:         Title:        



S-1



--------------------------------------------------------------------------------



 



            FEDERAL HOME LOAN MORTGAGE CORPORATION
      By:         Name:         Title:        

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE FOR “DEBT SERVICE ADVANCE”
STANDBY

     
Fannie Mae (“Fannie Mae”)
  JPMorgan Chase Bank, N.A.
3900 Wisconsin Avenue
  1 Chase Manhattan Plaza, Floor 19
Washington, D.C. 20016
  New York, New York
Attention: Carl W. Riedy, Jr./Douglas G. Higgs
  Attention: Lillian G. White
 
   
Federal Home Loan Mortgage Corporation
  U.S. Bank National Association
(“Freddie Mac”)
  (the “Administrator”)
1551 Park Run Drive
  EP-MN-WS3T
MS D5N
  60 Livingston Avenue
McLean, VA 22102
  St. Paul, MN 55107
Attention: Brian Cosker/Thomas Fuqua
  Attention: TFM/HFA Initiative

  Re:    Credit and Liquidity Facility (the “Credit and Liquidity Facility”)
relating to the Series of Bonds identified below (“Series of Bonds” or “Bond
Series”) [LIMIT OF ONE BOND SERIES PER CERTIFICATE]

Date of Certificate:
Issuer:
Bond Series: [ENTER TITLE OF BONDS, INCLUDING SERIES DESIGNATION]
Fannie Mae Loan No.:
Freddie Mac Loan No.:
Bond Series CUSIP No.:
Bond Series Bank Bond CUSIP No.:
     The undersigned, a duly authorized signatory of the Trustee named below
(the “Trustee”), certifies to Fannie Mae and Freddie Mac (together, the “GSEs”),
with reference to the Credit and Liquidity Facility, that:
     (1) Demand for Advance. The Trustee demands a total Advance, with respect
to the Series of Bonds identified above, in the amount of $______, of which:
     (a) Fannie Mae: one-half or $______ is demanded from Fannie Mae; and
     (b) Freddie Mac: one half or $______ is demanded from Freddie Mac.
     (2) Breakout of Demand. For your information, the amount demanded pursuant
to Paragraph 1 is composed of:
     (Trustee: check applicable box or boxes)

  o    Interest:* $______ total under the Interest Portion of the Amount
Available to be used to pay interest on the Series of Bonds (other than Excluded
Bonds) on or prior to

 



--------------------------------------------------------------------------------



 



      their stated maturity date. The amount of interest demanded in Paragraph 1
is allocated as follows:

    (a) Fannie Mae: one-half or $______ from Fannie Mae; and       (b) Freddie
Mac: one half or $______ from Freddie Mac.     o    Principal: $______ total
under the Principal Portion of the Amount Available to be used to pay principal
of the Series of Bonds due as a result of the acceleration, defeasance,
redemption or stated maturity. The amount of principal demanded in Paragraph 1
is allocated as follows:       (a) Fannie Mae: one-half or $______ from Fannie
Mae; and       (b) Freddie Mac: one half or $______ from Freddie Mac.     (3)  
When the Advance Must be Made. If this demand for Advance is made:

     (a) at or prior to 12:00 noon Eastern time on a Business Day, you must pay
the Advance no later than 2:00 p.m. Eastern time on the second following
Business Day.
     (b) after 12:00 noon Eastern time on a Business Day, you must pay the
Advance no later than 2:00 p.m. Eastern time on the third following Business
Day.
     (4) Where the Advance Must be Made. Please pay the Advance demanded by this
Certificate to the Trustee at ______ [SPECIFY ACCOUNT].
     (5) Certification as to Insufficient Funds. Trustee certifies that there
are insufficient funds available to the Trustee under the Indenture pursuant to
which the Bonds are issued to meet required debt service on the payment date for
which this demand is made and that the amount of such demand does not exceed the
amount necessary, along with funds available under the Indenture, to pay such
required debt service on the Series of Bonds for which demand is made.
     (6) Other Matters.
     (a) The Trustee is the Trustee under the Indenture for the holders of the
Bonds.
     (b) Upon receipt by the Trustee of the Advance, (i) the Trustee will apply
the same directly for the purpose specified in Paragraph 2 and solely with
respect to this Series of Bonds, and (ii) no portion of said amount shall be
applied by the Trustee for any purpose other than as set forth in Paragraph 2.
     (c) The proceeds of the Advance demanded by this Certificate will not be
applied to defease, redeem or pay (whether at stated maturity or by
acceleration) any Excluded Bond.
     (d) The aggregate principal amount of all outstanding Excluded Bonds of
this Series of Bonds is $______.
     (e) The amount of interest (computed in accordance with the day count basis
set forth on Schedule 1 and at the Maximum Interest Rate (as that term is
defined in the Indenture),

A-2



--------------------------------------------------------------------------------



 



which currently is         * percent per annum), accruing on the Bonds referred
to in subparagraph 6(d) above in any period of         * days is $____________.
     (f) The Trustee is simultaneously providing a copy of this Certificate to
the Treasury’s Agent and the Administrator.
     (7) Amount Available Upon Full Payment by Each GSE. [TRUSTEE: COMPLETE THIS
PARAGRAPH 7 ONLY IF THIS CERTIFICATE REQUESTS AN ADVANCE UNDER THE PRINCIPAL
PORTION OF THE AMOUNT AVAILABLE.] Upon the payment of the Advance by each GSE:
     (a) The Amount Available with respect to this Series of Bonds as to each
GSE shall be reduced automatically and permanently by $[INSERT AMOUNT OF
REDUCTION] of which:
     (i) $______ is attributable to the Principal Portion; and
     (ii) $______ is attributable to the Interest Portion.
     (b) The Amount Available with respect to this Series of Bonds will be
$______, of which:
     (i) $______ will be the Principal Portion; and
     (ii) $______ will be the Interest Portion.
     (c) The amount of the Advance (1) does not exceed the Principal Portion of
the Amount Available for this Series of Bonds on the date of this Certificate
and (2) was computed in accordance with the Bonds and the Indenture.
     (d) Upon the payment referred to in Paragraph (1), the aggregate principal
amount of all outstanding Bonds in this Series of Bonds will be $______.
     (8) Outstanding Principal Amount. The principal of this Series of Bonds
(other than Excluded Bonds) that is due on [TRUSTEE: COMPLETE THIS BLANK USING
THE NEXT BUSINESS DAY ON WHICH A PAYMENT OF PRINCIPAL IS DUE] is $______. The
amount of the Advance demanded in Paragraph 1 does not exceed such amount of
principal.
     Any capitalized, but undefined, term used in this Certificate is used as
defined in the Credit and Liquidity Facility.
 

*   Trustee: Fill in number of days of interest coverage required to be supplied
by the Interest Portion pursuant to Schedule I. If an [interest rate reset date]
occurs on or after the date of this Certificate and prior to the date payment is
to be made, interest for days including and after the [interest rate reset date]
should be computed at the Maximum Interest Rate.

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Trustee has executed and delivered this Certificate
as of the ___ day of                     , ______.

            [NAME OF TRUSTEE], as Trustee
      By:           Authorized Signatory             

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
CERTIFICATE FOR “MANDATORY TENDER ADVANCE”
STANDBY

     
Fannie Mae (“Fannie Mae”)
  JPMorgan Chase Bank, N.A.
3900 Wisconsin Avenue
  1 Chase Manhattan Plaza, Floor 19
Washington, D.C. 20016
  New York, New York
Attention: Carl W. Riedy, Jr./Douglas G. Higgs
  Attention: Lillian G. White
 
   
Federal Home Loan Mortgage Corporation
     (“Freddie Mac”)
  U.S. Bank National Association
     (the “Administrator”)
1551 Park Run Drive
  EP-MN-WS3T
MS D5N
  60 Livingston Avenue
McLean, VA 22102
  St. Paul, MN 55107
Attention: Brian Cosker/Thomas Fuqua
  Attention: TFM/HFA Initiative

  Re:    Credit and Liquidity Facility (the “Credit and Liquidity Facility”)
relating to the Series of Bonds identified below (“Series of Bonds” or “Bond
Series”) [LIMIT OF ONE BOND SERIES PER CERTIFICATE]

Date of Certificate:
Issuer:
Bond Series: [ENTER TITLE OF BONDS, INCLUDING SERIES DESIGNATION]
Fannie Mae Loan No.:
Freddie Mac Loan No.:
Bond Series CUSIP No.:
Bond Series Bank Bond CUSIP No.:
     The undersigned, a duly authorized signatory of the Trustee named below
(the “Trustee”), certifies to Fannie Mae and Freddie Mac (together, the “GSEs”),
with reference to the Credit and Liquidity Facility, that:
     (1) Demand for Advance. The Trustee demands a total Advance, with respect
to this Series of Bonds, in the amount of $________, of which:
     (a) Fannie Mae: one-half or $________ is demanded from Fannie Mae; and
     (b) Freddie Mac: one half or $________ is demanded from Freddie Mac.
     (2) Breakout of Demand. For your information, the amount demanded pursuant
to Paragraph 1 is composed of:
     (Trustee: check applicable box or boxes)

  o   Interest:* $________ total under the Interest Portion of the Amount
Available to be used to pay interest on this Series of Bonds (other than
Excluded Bonds) on or prior to

 



--------------------------------------------------------------------------------



 



    their stated maturity date. The amount of interest demanded in Paragraph 1
is allocated as follows:

     (a) Fannie Mae: one-half or $________ from Fannie Mae; and
     (b) Freddie Mac: one half or $________ from Freddie Mac.

  o   Principal: $________ total under the Principal Portion of the Amount
Available to be used to pay the principal portion of the purchase price of this
Series of Bonds due as a result of a Mandatory Tender. The amount of principal
demanded in Paragraph 1 is allocated as follows:

     (a) Fannie Mae: one-half or $________ from Fannie Mae; and
     (b) Freddie Mac: one half or $________ from Freddie Mac.
     (3) When the Advance Must be Made.
     The Advance relates to a Mandatory Tender pursuant to the Indenture. If
this demand for Advance is made:
     (a) at or prior to 10:30 a.m. Eastern time on a Business Day, you must pay
the Advance no later than 2:00 p.m. Eastern time on the next following Business
Day.
     (b) after 10:30 a.m. Eastern time on a Business Day, you must pay the
Advance no later than 2:00 p.m. Eastern time on the second following Business
Day.
     (4) Where the Advance Must be Made. Please pay the Advance demanded by this
Certificate to the Trustee at ________ [SPECIFY ACCOUNT AND WIRING
INSTRUCTIONS].
     (5) Other Matters.
     (a) The Trustee is the Trustee under the Indenture for the holders of the
Bonds.
     (b) Upon receipt by the Trustee of the Advance, (i) the Trustee will apply
the same directly for the purpose specified in Paragraph 2 and solely with
respect to this Series of Bonds, and (ii) no portion of said amount shall be
applied by the Trustee for any purpose other than as set forth in Paragraph 2.
     (c) The proceeds of the Advance demanded by this Certificate will not be
applied to any payment on any Excluded Bonds.
     (d) The aggregate principal amount of all outstanding Excluded Bonds of
this Series of Bonds is $________.
     (e) The amount of interest (computed in accordance with the day count basis
set forth on schedule I and at the Maximum Interest Rate (as that term is
defined in the Indenture),

B-2



--------------------------------------------------------------------------------



 



which currently is ________ percent per annum)), accruing on the Bonds referred
to in subparagraph 5(d) above in any period of ____* days is $________.
     (f) Bonds in a principal amount equal to the Principal Portion of the
Advance made under this Certificate will be delivered to [CUSTODIAN BANK] as
custodian for the GSEs (the “Custodian”) or if, and only if, delivery of the
Bonds is not possible, a written entitlement order will be delivered to the
applicable financial intermediaries on whose records ownership of the Bank Bonds
is reflected directing the intermediaries to credit the security entitlement to
the Bank Bonds to the account of the Custodian and a written confirmation of
such credit will be delivered to the Custodian and the GSEs.
     (g) The Trustee is simultaneously providing a copy of this Certificate to
the Treasury’s Agent and the Administrator.
     (6) Amount Available Upon Payment by Each GSE. Upon the payment of the
Advance by each GSE:
     (a) The Amount Available shall be reduced automatically and permanently by
$[INSERT AMOUNT OF REDUCTION] of which:
     (1) $________ is attributable to the Principal Portion; and
     (2) $________ is attributable to the Interest Portion.
     (b) New Amount Available. The Amount Available will be $________, of which:
     (1) $________ will be the Principal Portion; and
     (2) $________ will be the Interest Portion.
     (c) The amount of the Advance (1) does not exceed the Principal Portion of
the Amount Available for this Series of Bonds on the date of this Certificate
and (2) was computed in accordance with the Bonds and the Indenture.
     (d) Upon the payment referred to in Paragraph (c), the aggregate principal
amount of all outstanding Bonds of this Series of Bonds will be $________.
     IN WITNESS WHEREOF, the Trustee has executed and delivered this Certificate
as of the ________ day of ________, ____.

            [NAME OF TRUSTEE], as Trustee
      By:           Authorized Signatory   

 

*   Trustee: Fill in number of days of interest coverage required to be supplied
by the Interest Portion pursuant to Schedule I. If an [interest rate reset date]
occurs on or after the date of this Certificate and prior to the date payment is
to be made, interest for days including and after the [interest rate reset date]
should be computed at the Maximum Interest Rate.

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
CERTIFICATE FOR “LIQUIDITY ADVANCE”
STANDBY

     
Fannie Mae (“Fannie Mae”)
  JPMorgan Chase Bank, N.A.
3900 Wisconsin Avenue
  1 Chase Manhattan Plaza, Floor 19
Washington, D.C. 20016
  New York, New York
Attention: Carl W. Riedy, Jr./Douglas G. Higgs
  Attention: Lillian G. White
 
   
Federal Home Loan Mortgage Corporation
     (“Freddie Mac”)
  U.S. Bank National Association
     (the “Administrator”)
1551 Park Run Drive
  EP-MN-WS3T
MS D5N
  60 Livingston Avenue
McLean, VA 22102
  St. Paul, MN 55107
Attention: Brian Cosker/Thomas Fuqua
  Attention: TFM/HFA Initiative

  Re:    Credit and Liquidity Facility (the “Credit and Liquidity Facility”)
relating to the Series of Bonds identified below (“Series of Bonds” or “Bond
Series”) [LIMIT OF ONE BOND SERIES PER CERTIFICATE]

Date of Certificate:
Issuer:
Bond Series: [ENTER TITLE OF BONDS, INCLUDING SERIES DESIGNATION]
Fannie Mae Loan No.:
Freddie Mac Loan No.:
Bond Series CUSIP No.:
Bond Series Bank Bond CUSIP No.:
     The undersigned, a duly authorized signatory of the Trustee named below
(the “Trustee”), certifies to Fannie Mae and Freddie Mac (together, the “GSEs”),
with reference to the Credit and Liquidity Facility, that:
     (1) Demand for Advance. The Trustee demands a total Advance, with respect
to this Series of Bonds, in the amount of $________, of which:
     (a) Fannie Mae: one-half or $________ is demanded from Fannie Mae; and
     (b) Freddie Mac: one half or $________ is demanded from Freddie Mac.
     (2) Breakout of Demand. For your information, the amount demanded pursuant
to Paragraph 1 is composed of:
     (a) Principal: $________ total under the Principal Portion of the Amount
Available to be used to pay the principal portion of the purchase price of Bonds
purchased pursuant to the

 



--------------------------------------------------------------------------------



 



Indenture (the “Tendered Bonds”). The amount of principal demanded in
Paragraph 1 is allocated as follows:
     (1) Fannie Mae: one-half or $________ from Fannie Mae; and
     (2) Freddie Mac: one half or $________ from Freddie Mac; and
     (b) Interest: $________ total under the Interest Portion of the Amount
Available to be used to pay the interest portion of the purchase price of Bonds.
The amount of interest demanded in Paragraph 1 is allocated as follows:
     (1) Fannie Mae: one-half or $________ from Fannie Mae; and
     (2) Freddie Mac: one half or $________ from Freddie Mac.
     (3) When the Advance Must be Made. If this demand is made:
     (a) at or prior to 10:30 a.m. Eastern time on a Business Day, you must pay
the Advance no later than 2:00 p.m. Eastern time on the same Business Day.
     (b) after 10:30 a.m. Eastern time on a Business Day, you must pay the
Advance no later than 2:00 p.m. Eastern time on the next following Business Day.
     (4) Where the Advance Must be Made. Please pay the Advance demanded by this
Certificate to the Trustee at ________ [SPECIFY ACCOUNT AND WIRING
INSTRUCTIONS].
     (5) Other Matters.
     (a) The Trustee is the Trustee under the Indenture for the holders of the
Bonds and the Tendered Bonds are Bonds of the Series of Bonds with respect to
which this demand is made.
     (b) The amount demanded pursuant to Paragraph 1 does not exceed the amount
necessary, at the time of the presentation of this Certificate to the GSEs, to
pay the purchase price of the Tendered Bonds which the Remarketing Agent has not
remarketed or for which the Remarketing Agent has not received sufficient
remarketing proceeds to pay the purchase price of the Tendered Bonds.
     (c) The principal component of the aggregate purchase price of the Tendered
Bonds that is due on the date of this Certificate is $________, and the amount
of the Advance relating to the Principal Portion referred to in Paragraph 1 does
not exceed such amount of principal. The aggregate accrued interest component of
the purchase price of the Tendered Bonds that is due on the date of this
Certificate is $________ and the amount of the Advance relating to the Interest
Portion referred to in Paragraph 1 does not exceed such amount.
     (d) On the date of this Certificate, (i) the principal portion of the
Advance does not exceed the Principal Portion of the Amount Available with
respect to this Series of Bonds and (ii) the interest portion of the Advance
does not exceed the Interest Portion of the Amount Available with respect to
this Series of Bonds. The amount of the Advance was computed in accordance with
the Bonds and the Indenture.

C-2



--------------------------------------------------------------------------------



 



     (e) Upon receipt by the Trustee of the Advance demanded by this
Certificate, (i) the Trustee will apply the same directly for the purpose
specified in Paragraph 2 and solely to Bonds of this Series of Bonds and (ii) no
portion of said amount shall be applied by the Trustee for any purpose other
than as set forth in Paragraph 2.
     (f) The proceeds of the Advance demanded by this Certificate will not be
applied to defease, redeem or pay (whether at stated maturity or by
acceleration) any Excluded Bond.
     (g) Bonds in a principal amount equal to the Principal Portion of the
Advance made under this Certificate will be delivered to [CUSTODIAN BANK] as
custodian for the GSEs (the “Custodian”) or if, and only if, delivery of the
Bonds is not possible, a written entitlement order will be delivered to the
applicable financial intermediaries on whose records ownership of the Bank Bonds
is reflected directing the intermediaries to credit the security entitlement to
the Bank Bonds to the account of the Custodian and a written confirmation of
such credit will be delivered to the Custodian and the GSEs.
     (h) The Trustee is simultaneously providing a copy of this Certificate to
the Treasury’s Agent and the Administrator.
     Any capitalized, but undefined, term used in this Certificate is used as
defined in the Credit and Liquidity Facility.
     IN WITNESS WHEREOF, the Trustee has executed and delivered this Certificate
as of the ________ day of ________, ____.

            [NAME OF TRUSTEE], as Trustee
      By:           Authorized Signatory   

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
CERTIFICATE OF TERMINATION

     
Fannie Mae (“Fannie Mae”)
  JPMorgan Chase Bank, N.A.
3900 Wisconsin Avenue
  1 Chase Manhattan Plaza, Floor 19
Washington, D.C. 20016
  New York, New York
Attention: Carl W. Riedy, Jr./Douglas G. Higgs
  Attention: Lillian G. White
 
   
Federal Home Loan Mortgage Corporation
   (“Freddie Mac”)
  U.S. Bank National Association
   (the “Administrator”)
1551 Park Run Drive
  EP-MN-WS3T
MS D5N
  60 Livingston Avenue
McLean, VA 22102
  St. Paul, MN 55107
Attention: Brian Cosker/Thomas Fuqua
  Attention: TFM/HFA Initiative

  Re:    Credit and Liquidity Facility (the “Credit and Liquidity Facility”)
relating to the Series of Bonds identified below (“Series of Bonds” or “Bond
Series”) [LIMIT OF ONE BOND SERIES PER CERTIFICATE]

Date of Certificate:
Issuer:
Bond Series: [ENTER TITLE OF BONDS, INCLUDING SERIES DESIGNATION]
Fannie Mae Loan No.:
Freddie Mac Loan No.:
Bond Series CUSIP No.:
Bond Series Bank Bond CUSIP No.:
     The undersigned, a duly authorized signatory of the undersigned Trustee
(the “Trustee”), certifies to Fannie Mae and Freddie Mac (together, the “GSEs”),
with respect to the Credit and Liquidity Facility, that the Trustee is
authorized to file this notice pursuant to the Indenture. Any capitalized, but
undefined, term used in this Certificate is used as defined in the Credit and
Liquidity Facility.
     The undersigned certifies to the GSEs both: (Trustee: Check applicable box)

  o   (a) None of the Bonds of the above-described Series of Bonds are
Outstanding under the Indenture; or     o   (b) The Trustee has received a
liquidity facility with respect to the above-described Series of Bonds as
permitted by the Indenture and the Reimbursement Agreement, and such liquidity
facility has been accepted in substitution for the Credit and Liquidity Facility
with respect to such Series of Bonds.

     The Trustee hereby certifies that it is simultaneously providing a copy of
this Certificate to the Treasury’s Agent and the Administrator.

 



--------------------------------------------------------------------------------



 



     [Pursuant to the Indenture we enclose the Credit and Liquidity Facility for
cancellation.] [INCLUDE THIS STATEMENT IF THERE ARE NO REMAINING BONDS SECURED
BY THE CREDIT AND LIQUIDITY FACILITY]

               Dated: ____________________  Very truly yours,

[NAME OF TRUSTEE], as Trustee
      By:           Authorized Signatory           

     By its execution hereof, [ISSUER] (the “Issuer”) hereby certifies to the
GSEs that all conditions precedent to the termination of the Credit and
Liquidity Facility [with respect to the Series of Bonds described above] and
substitution of a liquidity facility set forth in the Indenture and the
Reimbursement Agreement have been satisfied and hereby joins in the Trustee’s
instructions to the GSEs to cancel the same.

            [NAME OF ISSUER]
      By:           Authorized Signatory             

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
CERTIFICATE OF REDUCTION

     
Fannie Mae (“Fannie Mae”)
  JPMorgan Chase Bank, N.A.
3900 Wisconsin Avenue
  1 Chase Manhattan Plaza, Floor 19
Washington, D.C. 20016
  New York, New York
Attention: Carl W. Riedy, Jr./Douglas G. Higgs
  Attention: Lillian G. White
 
   
Federal Home Loan Mortgage Corporation
     (“Freddie Mac”)
  U.S. Bank National Association
     (the “Administrator”)
1551 Park Run Drive
  EP-MN-WS3T
MS D5N
  60 Livingston Avenue
McLean, VA 22102
  St. Paul, MN 55107
Attention: Brian Cosker/Thomas Fuqua
  Attention: TFM/HFA Initiative

  Re:    Credit and Liquidity Facility (the “Credit and Liquidity Facility”)
relating to the Series of Bonds identified below (“Series of Bonds” or “Bond
Series”) [LIMIT OF ONE BOND SERIES PER CERTIFICATE]

Date of Certificate:
Issuer:
Bond Series: [ENTER TITLE OF BONDS, INCLUDING SERIES DESIGNATION]
Fannie Mae Loan No.:
Freddie Mac Loan No.:
Bond Series CUSIP No.:
Bond Series Bank Bond CUSIP No.:
     The undersigned, a duly authorized signatory of the Trustee named below
(the “Trustee”), certifies to Fannie Mae and Freddie Mac (together, the “GSEs”),
with reference to the Credit and Liquidity Facility, as follows:
     (1) The Trustee is the Trustee under the Indenture for the holders of the
Bonds.
     (2) The aggregate outstanding principal amount of the Series of Bonds has
been reduced to $________, [OR] The Bonds have been partially converted to an
interest rate mode other than the seven day variable rate mode, and the
outstanding principal amount of the Series of Bonds in the seven day variable
rate mode is $___________.
     (3) Effective on [INSERT DATE]:
     (a) the Amount Available with respect to this Series of Bonds shall be
reduced by $________ (“Reduction Amount”), of which (i) $________ is a reduction
of the Principal Portion and (ii) $________ is a reduction of the Interest
Portion;. The Reduction Amount is allocated as follows:

 



--------------------------------------------------------------------------------



 



     (1) one-half to Fannie Mae:

                      Amount Available   Principal Portion   Interest Portion $
      $       $    

     (2) one-half to Freddie Mac:

                      Amount Available   Principal Portion   Interest Portion $
      $       $    

     (b) after such reduction, the Amount Available with respect to this Series
of Bonds will be $______, of which (i) $______ will be the Principal Portion and
(ii) $______ will be the Interest Portion. The new Available Amount is allocated
as follows:
     (1) one-half to Fannie Mae:

                      Amount Available   Principal Portion   Interest Portion $
      $       $    

     (2) one-half to Freddie Mac:

                      Amount Available   Principal Portion   Interest Portion $
      $       $    

     (c) after such reduction, the Amount Available with respect to this Series
of Bonds will be not less than the aggregate unpaid Outstanding (as that term is
defined in the Indenture) principal amount of the Series of Bonds.
     By its execution hereof, [NAME OF ISSUER] (the “Issuer”) certifies to the
GSEs that the Trustee is authorized to deliver this Certificate to the GSEs. The
Issuer and the Trustee further certify that the amounts specified in Paragraph 3
have been determined in accordance with the terms and conditions of the
Indenture and the Reimbursement Agreement.
     The Trustee hereby certifies that it is simultaneously providing a copy of
this Certificate to the Treasury’s Agent and the Administrator.
     Any capitalized, but undefined, term used in this Certificate is used as
defined in the Credit and Liquidity Facility.

E-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Trustee and the Issuer have executed and delivered
this Certificate as of the ____ day of _________, _____.

            [NAME OF TRUSTEE], as Trustee
      By:           Authorized Signatory                [NAME OF ISSUER]
      By:           Authorized Signatory           

E-3



--------------------------------------------------------------------------------



 



         

EXHIBIT F
CERTIFICATE OF REINSTATEMENT

     
Fannie Mae (“Fannie Mae”)
  JPMorgan Chase Bank, N.A.
3900 Wisconsin Avenue
  1 Chase Manhattan Plaza, Floor 19
Washington, D.C. 20016
  New York, New York
Attention: Carl W. Riedy, Jr./Douglas G. Higgs
  Attention: Lillian G. White
 
   
Federal Home Loan Mortgage Corporation
     (“Freddie Mac”)
  U.S. Bank National Association
     (the “Administrator”)
1551 Park Run Drive
  EP-MN-WS3T
MS D5N
  60 Livingston Avenue
McLean, VA 22102
  St. Paul, MN 55107
Attention: Brian Cosker/Thomas Fuqua
  Attention: TFM/HFA Initiative

  Re:    Credit and Liquidity Facility (the “Credit and Liquidity Facility”)
relating to the Series of Bonds identified below (“Series of Bonds” or “Bond
Series”) [LIMIT OF ONE BOND SERIES PER CERTIFICATE]

Date of Certificate:
Issuer:
Bond Series: [ENTER TITLE OF BONDS, INCLUDING SERIES DESIGNATION]
Fannie Mae Loan No.:
Freddie Mac Loan No.:
Bond Series CUSIP No.:
Bond Series Bank Bond CUSIP No.:
     The undersigned, a duly authorized signatory of the Trustee named below
(the “Trustee”), certifies to Fannie Mae and Freddie Mac (together, the “GSEs”),
with reference to the Credit and Liquidity Facility, as follows:
     (1) The Trustee is the Trustee under the Indenture for the holders of the
Bonds.
     (2) The Trustee has received notification from the Tender Agent that Bank
Bonds of this Bond Series held by the GSEs which were acquired with the proceeds
of a Mandatory Tender Advance or a Liquidity Advance under the Credit and
Liquidity Facility have been remarketed or sold. The Trustee has received and is
transferring to the GSEs the amount set forth in Paragraph 3.
     (3) Upon receipt by each of the GSEs of this certificate and $________ by
Fannie Mae and $________ by Freddie Mac, the Amount Available will be increased
as follows:
     (a) the Principal Portion of the Amount Available with respect to the
Series of Bonds will be increased by $________, but such increase shall not
cause the Principal Portion to exceed the original Principal Portion less the
sum of (i) the principal component of all Debt Service Advances paid by the GSEs
in accordance with the Credit and Liquidity Facility with respect to this Series
of Bonds and (ii) the aggregate of all reductions of the Principal Portion of
this Series of Bonds pursuant to any Certificate of the Trustee in the form of
Exhibit E; and

 



--------------------------------------------------------------------------------



 



     (b) the Interest Portion of the Amount Available with respect to this
Series of Bonds will be increased by $________, but such increase shall not
cause the Interest Portion to exceed the original Interest Portion less the
aggregate of (i) all reductions of the Interest Portion due to any permanent
reduction of the Principal Portion of the Amount Available and (ii) to the
extent not addressed in (i), all reductions of the Interest Portion pursuant to
any Certificate of the Trustee in the form of Exhibit E.
     (c) The increase in the Principal Portion and the Interest Portion will be
allocated as follows:
     (1) one-half to Fannie Mae:

                      Amount Available   Principal Portion   Interest Portion $
      $       $    

     (2) one-half to Freddie Mac:

                      Amount Available   Principal Portion   Interest Portion $
      $       $    

     (4) Each GSE shall promptly release or cause the release of the Bank Bonds
to the Tender Agent in a principal amount corresponding to the Principal Portion
identified in Paragraph 3 or, if such release is not possible, each GSE shall be
deemed to consent to the delivery of a written entitlement order to the
applicable financial intermediary on whose records ownership of such Bank Bonds
is reflected to credit the ownership entitlement to such Bonds to the account as
directed by the Trustee. Such release or deemed consent shall be conclusive
evidence of the reinstatement of the Principal Portion and Interest Portion as
described in Paragraph 3.
     Any capitalized, but undefined, term used in this Certificate is used as
defined in the Credit and Liquidity Facility.
     The Trustee hereby certifies that it is simultaneously providing a copy of
this Certificate to the Treasury’s Agent and the Administrator.
     IN WITNESS WHEREOF, the Trustee has executed and delivered this Certificate
as of the ______ day of _________, ______.

            [NAME OF TRUSTEE], as Trustee
      By:           Authorized Signatory   

F-2



--------------------------------------------------------------------------------



 



         

EXHIBIT G
CERTIFICATE FOR SUCCESSOR TRUSTEE

     
Fannie Mae (“Fannie Mae”)
3900 Wisconsin Avenue
Washington, D.C. 20016
Attention: Carl W. Riedy, Jr./Douglas G. Higgs
  JPMorgan Chase Bank, N.A.
1 Chase Manhattan Plaza, Floor 19
New York, New York
Attention: Lillian G. White
 
   
Federal Home Loan Mortgage Corporation
     (“Freddie Mac”)
  U.S. Bank National Association
     (the “Administrator”)
1551 Park Run Drive
  EP-MN-WS3T
MS D5N
  60 Livingston Avenue
McLean, VA 22102
  St. Paul, MN 55107
Attention: Brian Cosker/Thomas Fuqua
  Attention: TFM/HFA Initiative

  Re:    Credit and Liquidity Facility (the “Credit and Liquidity Facility”)
relating to the Series of Bonds identified below (“Series of Bonds” or “Bond
Series”) [LIMIT OF ONE BOND SERIES PER CERTIFICATE]

Date of Certificate:
Issuer:
Bond Series: [ENTER TITLE OF BONDS, INCLUDING SERIES DESIGNATION]
Fannie Mae Loan No.:
Freddie Mac Loan No.:
Bond Series CUSIP No.:
Bond Series Bank Bond CUSIP No.:
     The undersigned is a duly authorized signatory of the Trustee under the
Indenture for the holders of the Bonds.
     The Trustee transfers all rights in the Credit and Liquidity Facility to
______, subject to the terms and conditions of the Credit and Liquidity
Facility. The Trustee certifies that the transferee is the successor Trustee
under the Indenture referred to in the Credit and Liquidity Facility. The
transferee acknowledges below that it is the successor Trustee. Such successor
Trustee has entered into a written agreement to be bound by the Reimbursement
Agreement dated ______, 2009 by and among Fannie Mae, Freddie Mac, the Trustee
and the Issuer.
     By this transfer, all rights of the undersigned Trustee in the Credit and
Liquidity Facility are transferred to the transferee and the transferee shall
have the sole rights as the beneficiary, including sole rights relating to any
amendments, whether increases or extensions or other amendments and whether now
existing or hereafter made. All amendments are to be advised direct to the
transferee without necessity of any consent of or notice to the undersigned.
     The Trustee hereby certifies that it is simultaneously providing a copy of
this Certificate to the Treasury’s Agent and the Administrator.

 



--------------------------------------------------------------------------------



 



               Dated:  [NAME OF TRUSTEE], as Trustee
      By:           Authorized Signatory             

     The above signature of an officer or other authorized representative
conforms to that on file with us. Said officer or representative is authorized
to sign for said party.

                  By:           Authorized Signatory             

     ____________ acknowledges that it is the successor to ______ as Trustee
under the Indenture.

                  By:           Authorized Signatory             

G-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
BONDS SUPPORTED BY CREDIT AND LIQUIDITY FACILITY
For Bonds issued under [INDENTURE] dated as of [DATE], between [TRUSTEE] and
[ISSUER]
[Each column corresponds to a Series of Bonds.]

                                 
Bond Series Designation:
                               
Rating Agency/ Issuer Bond Rating on Bond Series:
                               
CUSIP:
                               
Bank Bond CUSIP:
                               
Fannie Mae Loan No.:
                               
Freddie Mac Loan No.:
                               
Series Maturity Date:
                               
Outstanding Principal Amount:
  $       $       $       $    
Remarketing Agent:
                               
Maximum Interest Rate:
      %       %       %       %
Bond Interest Payment Dates:
                               
Series Maturity Date:
                               
CLF Effective Date for Series: 1
                               
CLF Expiration Date for Series: 2
                               
Principal Portion of CLF:
  $       $       $       $    
Fannie mae:
  $       $       $       $    
Freddie mac:
  $       $       $       $    
Interest Portion of CLF:
  $       $       $       $    
Fannie mae:
  $       $       $       $    
Freddie mac:
  $       $       $       $    
Amount Available of CLF:
  $       $       $       $    
Fannie mae:
  $       $       $       $    
Freddie mac:
  $       $       $       $    
Days of Required Interest Coverage:
  Days     Days     Days     Days  
Identify any Existing Credit Enhancement for Series:
                               
day count basis for series:
                               

 

1   This date must be on or before January 29, 2010.   2   This date must be no
later than the first to occur of (a) the third anniversary of the Effective Date
or (b) December 31, 2012.

G-3